     Case 3:17-cv-02257-M Document 84 Filed 11/26/18                Page 1 of 2 PageID 1668


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NIKKI WHITE GOLIGHTLY,                            §
INDIVIDUALLY AND AS                               §
REPRESENTATIVE OF THE ESTATE                      §
OF CHARLES RAY GOLIGHTLY,                         §
DECEASED                                          §
     Plaintiff,                                   §
                                                  §
V.                                                §           Civil Action No. 3:17-cv-2257-M
                                                  §
SWIFT TRANSPORTATION CO. OF                       §
ARIZONA, LLC                                      §
    Defendant.                                    §

                   AGREED RULE 41(a) STIPULATION OF DISMISSAL
                        OF CLAIMS AGAINST DEFENDANT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff Nikki White Golightly, Individually and as Representative of the

Estate of Charles Ray Golightly, deceased, and files this Agreed Stipulation of Dismissal for

claims against Defendant Swift Transportation Co. of Arizona, LLC pursuant to Rule 41(a) of

the Federal Rules of Civil Procedure, and would show onto the Court the following:

        Plaintiff hereby stipulates that she no longer desires to pursue her causes of action against

Defendant Swift Transportation Co. of Arizona, LLC and requests that this case be dismissed

with prejudice.




                                                -1-
  Case 3:17-cv-02257-M Document 84 Filed 11/26/18       Page 2 of 2 PageID 1669


                                          Respectfully submitted,

                                          SLACK & DAVIS, L.L.P.
                                          100 Lexington Street, Suite 070
                                          Fort Worth, Texas 76102
                                          (817) 288-8988
                                          (817) 288-8999 (fax)


                                          By:      /s/ John S. Jose
                                                JOHN S. JOSE
                                                State Bar No. 11027550
                                                jjose@slackdavis.com

                                          ROBERT HASLAM
                                          HASLAM & GALLAGHER
                                          555 South Summit Avenue
                                          Fort Worth, Texas 76104
                                          (817) 332-3115
                                          (817) 332-3148 (fax)
                                          robert@hg555.com

                                          ATTORNEYS FOR PLAINTIFF



AGREED AS TO FORM:

CASTAGNA SCOTT LLP
1120 S. Capital of Texas Highway
Building 2, Suite 270
Austin, Texas 78746
512/329-3290
888/255-0132 (fax)


By:      /s/ Lynn S. Castagna
      Lynn S. Castagna
      State Bar No. 03980520
      Lynn@texasdefense.com
      Daryl R. Hayes
      State Bar No. 00790844
      Daryl@texasdefense.com

ATTORNEYS FOR DEFENDANT


                                    -2-
